Title: William Short to John Jay, 12 January 1790
From: Short, William
To: Jay, John



Dear Sir
Paris Jan. 12. 1790

In my last I had the honor of forwarding to you the consular convention by the way of Havre. The French packet by which I write at present being by no means certain as to the time of its sailing I preferred sending it by the way of Havre as I understood there were vessels there bound for New-York.
You will have seen Sir by the Journals of the debates of the Assembly which have been regularly sent, that three of the Parliaments of France gave opposition to the decree of the assembly respecting their suppression. The two first, were feeble and of short duration in their resistance. The third (the Parliament of Rennes) have held out longer. The chamber of vacations of that Parliament was ordered to appear at the bar of the house. They came, seemed firm in their resistance, and three days ago their President made a speech at the bar, justificative of the chamber, and with a tone which induced some to believe he expected support from his province. The Assembly deliberated two days on the subject and at length passed a decree declaring the members of the chamber incapable of discharging any of the functions of a citoyen actif until they should on a petition to the legislature, be admitted to take the oath of fidelity to the constitution.
I mentioned to you in a former letter the affair of M. de Favras. His trial has begun and it seems unquestionable the proofs against him will be much more than sufficient to involve his condemnation. It is said also that he will inculpate several people of consequence. Some disturbances which began to show themselves yesterday among the people and money distributed privately in order to excite them gave reason to suspect that the true object was by means of the disorder to get possession of M. de Favras and either secure his escape or even assassinate him so as to prevent his discovering his accomplices. The mob who surrounded the Chatelet insisted that M. de Favras should be delivered to them that they might do themselves justice. They were separated and dispersed by peaceable measures.—It was known also that money had been distributed among the troops of the garde soldee in order to excite them to mutiny. This morning they assembled in the Champs Elysées to the number of 250. some with arms and all with powder and ball. The cavalry of the city and the troops of the garde soldee were ordered out and disposed of in such a manner as to envelope the  mutinous and make them prisoners without firing a gun. They were immediately stripped of their uniform and thrown into prison. As yet the whole affair is uncertain and every body forms conjectures without data. The most reasonable seems to be that these soldiers were induced to assemble under pretense of asking an augmentation of pay, but that those who had debauched them, meant that they should act in concert with the mob which made its appearance last night around the Chatelet for the purpose of putting an end to M. de Favras.
The assembly still put off treating the affair of their islands. The two parties of merchants of France and deputies from the islands are so violent that the members of the assembly who acknowledge their ignorance of colonial matters fear to meet the question in front. Should they be forced to decide it however at present I think it would be in favor of the merchants i.e. that the commerce of the islands be confined to the mother country. One reason which would weigh considerably with many members is that they are persuaded a great number of poor depend for subsistance on the work which the exclusive commerce with the islands affords them. They think therefore that these people (whose numbers are considerably exaggerated) would be added by that means to those discontented with the decrees of the assembly. They wish that number to be as small as possible. They know the higher orders must necessarily be discontented. They will not risk displeasing any of those of the lower.
I mentioned to you Sir some time ago that there were two propositions before the ministry for purchasing the American debt. One of them has been since rejected. That which is at present under consideration is made by Mr. Parker of Boston and Mr. Gov. Morris joined by Mr. J. Van Staphorst. The nature of it is to pay the full amount of the American debt principal and interest included, in bonds due by France to the lenders of Amsterdam. The Minister asked a security of these gentlemen for the performance of the contract. The difficulty consists in that at present. Should they be joined by houses of known credit, their offer will probably be accepted. This circumstance comes to my knowledge as a private person and I have thought it best to do nothing in the matter as Congress will by that means be perfectly at liberty respecting it. Their consent will necessarily be considered as one of the conditions of the contract.
The States of Brabant and Flandres have agreed to an act of union. The other provinces will probably adhere to it, and particularly  should the Imperial courts mediate a peace with the Porte, for which negotiations are about to be set on foot. It is impossible to say with certainty what kind of constitution will be adopted by the Belgick provinces. The intimacy of their union will depend necessarily on the danger to which they will consider themselves exposed. They already discover sufficient attachment to their separate privileges to shew that they will not readily sacrifice them to an uniform government. Another difficulty also will probably shew itself between the two upper orders and the tiers etat. The example of France is spoken of by the former as dangerous and disorderly. There are others in the tiers etat who say that the Emperor being deprived of his rights, the sovereignty necessarily devolves on the citizens in general without regard to former distinctions. These are only the beginnings of which the end cannot yet be conjectured.—I have the honor to be with sentiments of the most perfect attachment Dear Sir Your most obedient & most humble servant,

W: Short

